  Case: 4:20-cv-00314-PLC Doc. #: 5 Filed: 04/20/20 Page: 1 of 2 PageID #: 16



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

LYNETTE R. JACKSON,                                  )
                                                     )
                   Plaintiff,                        )
                                                     )
        v.                                           )           No. 4:20-CV-314 PLC
                                                     )
AMERICAN WATER CORPORATION,                          )
                                                     )
                   Defendant.                        )

                          MEMORANDUM AND ORDER OF TRANSFER

        This matter is before the Court upon review of the employment discrimination complaint

filed by plaintiff Lynette R. Jackson, and on plaintiffs motion to proceed in .forma pauperis.

Based on the financial information submitted in support of the motion to proceed in .forma

pauperis, the motion will be provisionally granted.       However, because venue is not proper in this

Court, this case will be transferred to the United States District Court for the Southern District of

Illinois.

            Plaintiff, who resides in Florissant, Missouri, brings this case against her former employer

American Water Corporation, which is located in Alton, Illinois. Plaintiff alleges discrimination

based on her race and color. Plaintiff also asserts that she was subjected to a hostile work

environment and unlawful retaliation. Plaintiff brings these claims under Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.

            Claims arising under Title VII are strictly governed by the specific venue provisions in 42

U.S.C. § 2000e-5(f)(3). Section 2000e-5(f)(3) provides that Title VII claims may properly be

brought in any judicial district in which: (1) "the unlawful employment practice is alleged to have

been committed," (2) "the employment records relevant to such practice are maintained and
  Case: 4:20-cv-00314-PLC Doc. #: 5 Filed: 04/20/20 Page: 2 of 2 PageID #: 17



administered," or (3) "the aggrieved person would have worked but for the alleged unlawful

employment practice." 42 U.S.C. 2000e-5(f)(3). Under all three of these requirements, venue is

proper only in the judicial district in the Southern District of Illinois where defendant corporation

is located.

        Under 28 U.S.C. § 1406(a), "[t]he district court of a district in which is filed a case laying

venue in the wrong division or district shall dismiss, or if it be in the interest of justice, transfer

such case to any district or division in which it could have been brought." Here, the Court

concludes that it is in the interest of justice to transfer this case to the United States District Court

for the Southern District of Illinois. In addition, in light of all of the circumstances, the Court

believes it best if the transferee district address plaintiffs motion for appointment of counsel.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiffs motion to proceed in.forma pauperis [ECF

No. 2] is provisionally granted, subject to modification by the United States District Court for the

Southern District of Illinois.

        IT IS HEREBY ORDERED that the Clerk of Court shall TRANSFER this case to the

United States District Court for the Southern District of Illinois. See 28 U.S.C. § 1406(a).

        Dated   thi~ay of April, 2020.



                                                    RONNIE L. WHITE
                                                    UNITED STATES DISTRICT JUDGE




                                                   -2-
